Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This Office Action is made in reply to Application Serial Number 17/006,751 filed August 28, 2020.  As originally filed, Claims 1 – 16 are presented for examination.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claim 16 sets forth “computer readable media.”  However, the specification as originally filed does not explicitly define the computer readable medium to limit to non-transitory storage media stating that “computer-readable media that is described in the present application comprises non-transitory storage media”, ([0078]).  The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a computer readable media (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is absent an explicit definition or is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2
A claim drawn to a computer readable medium that covers both transitory and non-transitory embodiments may be amended to overcome the rejection by changing "A computer readable medium" to --A non-transitory computer readable medium--, thus excluding that portion of the scope covering transitory signals.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the identifying number that is not linked to any replacement ad " in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears that Claim 14 should depend from Claim 13.  
Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if the rejection under 35 USC § 112 were corrected and they were rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6 – 8, 10 and 15 - 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gordon, US Pub. 2012/0117584 A1 (hereinafter Gordon).


Regarding Claim 1, Gordon discloses a method of facilitating dynamic ad insertion in content (Gordon: [0003], where replacement advertisements are substituted for the generic advertisements that are inserted in a broadcast feed) comprising: 
assigning a default ad an identifying number, wherein the default ad is inserted into programming content at a splicing location in the programming content (Gordon: [0112], where control data includes an advertisement identifier for a generic advertisement [default ad identifying number] to be overwritten with a targeted replacement advertisement; [0227], where a timestamp within the sequence of media content [splicing location in the programming content], e.g., the location of the content that is to be replaced); 
linking the identifying number to a replacement ad (Gordon: [0112], where control data includes an advertisement identifier for a generic advertisement to be overwritten with a targeted replacement advertisement); 
generating a watermark payload that includes the identifying number (Gordon: [0103], where control data is incorporated into the media content using steganographic techniques, e.g., digital watermarking; [0093], where the control data could include replacement media content header information uniquely identifying original sequence of media content where the replacement media content is to be inserted); 
embedding the content with the watermark payload (Gordon: [0103], where control and triggering keys are incorporated into the sequence of media content using steganographic techniques, e.g., digital watermarking); 
broadcasting the content to a client device (Gordon: Fig. 7 and [0129], where a Media System receives media content; Fig. 1 and [0054], where a Media System is a consumer electronic device [client device]; [0135], where a television broadcast feed is presented); 
detecting the embedded watermark payload in the content using a client device (Gordon: [0108], where while the content is presented to the end-user, the Media System detects the associated control data embedded [detecting the embedded watermark payload] within the first sequence of media content; [0126], where actions can be triggered using embedded steganographic data; [0127], where steganographic data is concealed from detection, e.g. watermark; [0132], where upon detecting embedded control data in a television stream, requesting replacement advertisement); and 
inserting a replacement ad associated with the identifying number at the splicing location in the programming content (Gordon: [0135], where when steganographic control data is detected in television broadcast feed, the Media System replaces the generic advertisement with the targeted advertisement; [0181], where a position to begin presenting replacement media content is determined based on the reference position [splicing location in the programming content]; [0171], where a particular position within the identified media content is associated with an advertisement identifier for the generic advertisement to be overwritten with a targeted replacement advertisement where the parameters identify the specific targeted advertisement that may be inserted as a substitute for the generic advertisement).


Regarding Claim 6, Gordon discloses the method of claim 1 further comprising including information regarding when programming content will return (Gordon: [0049], where the control data, e.g., steganographic data added to the stream of media content, can include advertisement duration).

Regarding Claim 7, Gordon discloses the method of claim 1 further comprising: 
embedding multiple video watermarks ahead of the splicing location, each video watermark carrying information about the timing of the splice point in addition to the identifying number (Gordon: [0102] – [0103], where control data includes triggering keys which are incorporated in a sequence of media content where incorporating the control data could include digital watermarking; [0126], where steganographic data may be used in triggering actions). 

Regarding Claim 8, Gordon discloses the method of claim 1 further comprising using video watermarks to carry the identifying number and timing information  and using audio watermarks to identify the broadcast channel and address of a server associated with a broadcast channel (Gordon: [0112], where control data includes an advertisement identifier for a generic advertisement to be overwritten with a targeted replacement advertisement; [0227], where a timestamp within the sequence of media content, e.g., the location of the content that is to be replaced; [0128], where control data is steganographically incorporated into the audio or video signal; [0049], where control data in the form of steganographic data could include an advertiser identifier; [0090], where control data integrates sequence of media content into a distribution medium such as a cable network, satellite network, IPTV network, web network, local radio frequency broadcast, mobile network, etc.; [0119], where control data when replacing advertisement resumes the channel that the end-use was watching before the targeted advertising was presented).


Regarding Claim 10, Gordon discloses the method of claim 1 further comprising: 
embedding the default ad with watermarks throughout its duration (Gordon: [0108], where control data embedded within the first sequence of media content is detected; [0128], where steganography is used to embed spice insert control data and associated content replacement opportunity information within the content stream itself); and 
using the receiver device to determine whether there has been a loss of continued watermark detection, whereby user action upstream of the receiver device is detected (Gordon: Fig. 3 and [0092], where the control data detector 332 analyzes content to detect any control data.  If not control data is detected, the sequence of media content is passed to the content selector 334).


In regards to Claim 15, Gordon discloses a device comprising: 
a first processor (Gordon: [0006], where a media system has one or more processors); and 
a first memory comprising processor executable code, the processor executable code when executed by the processor causes the device to (Gordon: [0006], where memory stores one or more programs for execution by the processor to perform a method): 
assign a default ad an identifying number, wherein the default ad is inserted into programming content at a splicing location in the programming content (Gordon: [0112], where control data includes an advertisement identifier for a generic advertisement [default ad identifying number] to be overwritten with a targeted replacement advertisement; [0227], where a timestamp within the sequence of media content [splicing location in the programming content], e.g., the location of the content that is to be replaced); 
link the identifying number to a replacement ad (Gordon: [0112], where control data includes an advertisement identifier for a generic advertisement to be overwritten with a targeted replacement advertisement); 
generate a watermark payload that includes the identifying number (Gordon: [0103], where control data is incorporated into the media content using steganographic techniques, e.g., digital watermarking; [0093], where the control data could include replacement media content header information uniquely identifying original sequence of media content where the replacement media content is to be inserted); 
embed the content with the watermark payload (Gordon: [0103], where control and triggering keys are incorporated into the sequence of media content using steganographic techniques, e.g., digital watermarking); 
broadcast the content to a client device (Gordon: Fig. 7 and [0129], where a Media System receives media content; Fig. 1 and [0054], where a Media System is a consumer electronic device [client device]; [0135], where a television broadcast feed is presented); 
detect the embedded watermark payload in the content using a client device (Gordon: [0108], where while the content is presented to the end-user, the Media System detects the associated control data embedded [detecting the embedded watermark payload] within the first sequence of media content; [0126], where actions can be triggered using embedded steganographic data; [0127], where steganographic data is concealed from detection, e.g. watermark; [0132], where upon detecting embedded control data in a television stream, requesting replacement advertisement); and 
insert a replacement ad associated with the identifying number at the splicing location in the programming content (Gordon: [0135], where when steganographic control data is detected in television broadcast feed, the Media System replaces the generic advertisement with the targeted advertisement; [0181], where a position to begin presenting replacement media content is determined based on the reference position [splicing location in the programming content]; [0171], where a particular position within the identified media content is associated with an advertisement identifier for the generic advertisement to be overwritten with a targeted replacement advertisement where the parameters identify the specific targeted advertisement that may be inserted as a substitute for the generic advertisement).
In regards to Claim 16, Gordon discloses a computer program product, embodied on one or more computer readable media (Gordon: [0009] and [0126], where computer readable storage medium has instructions stored therein in source code) and comprising: 
program code for assigning a default ad an identifying number, wherein the default ad is inserted into programming content at a splicing location in the programming content that is implemented at least partially in hardware  (Gordon: [0112], where control data includes an advertisement identifier for a generic advertisement [default ad identifying number] to be overwritten with a targeted replacement advertisement; [0227], where a timestamp within the sequence of media content [splicing location in the programming content], e.g., the location of the content that is to be replaced); 
program code for linking the identifying number to a replacement ad that is implemented at least partially in hardware (Gordon: [0112], where control data includes an advertisement identifier for a generic advertisement to be overwritten with a targeted replacement advertisement); 
program code for generating a watermark payload that includes the identifying number that is implemented at least partially in hardware (Gordon: [0103], where control data is incorporated into the media content using steganographic techniques, e.g., digital watermarking; [0093], where the control data could include replacement media content header information uniquely identifying original sequence of media content where the replacement media content is to be inserted); 
program code for embedding the content with the watermark payload that is implemented at least partially in hardware (Gordon: [0103], where control and triggering keys are incorporated into the sequence of media content using steganographic techniques, e.g., digital watermarking); 
program code for broadcasting the content to a client device that is implemented at least partially in hardware (Gordon: Fig. 7 and [0129], where a Media System receives media content; Fig. 1 and [0054], where a Media System is a consumer electronic device [client device]; [0135], where a television broadcast feed is presented); 
program code for detecting the embedded watermark payload in the content using a client device that is implemented at least partially in hardware (Gordon: [0108], where while the content is presented to the end-user, the Media System detects the associated control data embedded [detecting the embedded watermark payload] within the first sequence of media content; [0126], where actions can be triggered using embedded steganographic data; [0127], where steganographic data is concealed from detection, e.g. watermark; [0132], where upon detecting embedded control data in a television stream, requesting replacement advertisement); and 
program code for inserting a replacement ad associated with the identifying number at the splicing location in the programming content that is implemented at least partially in hardware (Gordon: [0135], where when steganographic control data is detected in television broadcast feed, the Media System replaces the generic advertisement with the targeted advertisement; [0181], where a position to begin presenting replacement media content is determined based on the reference position [splicing location in the programming content]; [0171], where a particular position within the identified media content is associated with an advertisement identifier for the generic advertisement to be overwritten with a targeted replacement advertisement where the parameters identify the specific targeted advertisement that may be inserted as a substitute for the generic advertisement).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 - 4 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Dye et al., US Pub. 2009/0313318 A1 (hereinafter Dye).

Regarding Claim 2, Gordon discloses the method of claim 1, further comprising: initiating the inserting if the count is below a threshold (Gordon: [0303], where various methods are used to determine which reference sequences best matches an unknown sequence by selecting the reference sequence associated with the reference fingerprint having the lowest difference metric value; [0140], where the relative luminance of the blocks in a video frame is within a predefined threshold for the reference video frame, the fingerprints match; [0063], where presentation frames are counted).  But Gordon fails to explicitly disclose counting bit mismatches between detected identifying number and an expected identifying number.
Dye from a similar endeavor teaches counting bit mismatches between detected identifying number and an expected identifying number (Dye: [0035], where the original web-page code segment can be compared to the altered code segment used for alternate ad substitution such that the size ore resolution of the original image along with the proxy unit serial number be echoed back to the alternate ad server by the newly injected routine that is substituted for the original.  Within the command stream are the unit serial number, and the ad identification number and ad-offset number for indexing into the alternate ad servers image database).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gordon in view of Dye such that alternate information from an alternate server for display is substituted which allows improvement in the delivery of advertising to a user, ([0013]).

Regarding Claim 3, the combined teaching of Gordon and Dye discloses the method of claim 2 wherein the identifying number is selected such that each number is statistically independent and uncorrelated from other identifying numbers (Gordon: [0049], where the control data, e.g., steganographic data added to the stream of media content, can include a unique identifier).

Regarding Claim 4, the combined teaching of Gordon and Dye discloses the method of claim 2 wherein the embedded watermark payload contains an owner ID and a channel ID (Gordon: [0049], where the control data, e.g., steganographic data added to the stream of media content, can include an advertiser identifier; [0218], where request for targeted advertisement includes a channel identifier).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Brueck et al., US Patent 8,752,085 B1 (hereinafter Brueck).

Regarding Claim 5, Gordon discloses the method of claim 1.  But Gordon fails to explicitly disclose further comprising inserting a plurality of black frames at the beginning of the default ad.
Brueck from a similar endeavor teaches inserting a plurality of black frames at the beginning of the default ad (Brueck: col. 24 line 65 through col. 25 line 24,where in advertisement insertion, the first indication of an advertisement, which could be a generic advertisement, can be a start of black frames in the media content).
Because there is a growing demand for viewing video on the Internet, there is a need for advertisement insertion in media content for streaming, (Brueck: col. 3 ll. 36 – 50).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gordon in view of Brueck such that advertisements may be inserted at presentation time that does not necessarily align with the slice boundaries, (Brueck: col. 9 ll. 7 – 10).
	 





Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Stahl, US Pub. 2016/0373418 A1 (hereinafter Stahl).

Regarding Claim 9, Gordon discloses the method of claim 1.  But Gordon fails to explicitly disclose further comprising performing mutual authentication based on Transport Layer Security (TLS) protocol using a DAI client in a terminal device and DAI decisioning servers.
Stahl from a similar endeavor teaches performing mutual authentication based on Transport Layer Security (TLS) protocol using a DAI client in a terminal device and DAI decisioning servers (Stahl: [0043], where a server is able to communicate with a client via a transport layer security TLS protocol; [0070], where DAI indicator supports the server in determining whether the wireless device is a legitimate wireless device).
For secure bootstrapping, the manufacturer needs to provide the wireless device at manufacturing with a manufacturer public key such that mutual authentication is possible between the wireless device and a server, (Stahl: [0009]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gordon in view of Stahl to provide a security protocol to enable secure provisioning of device credentials to a wireless device from a server, (Stahl: [0011]).


	







Claims 11 - 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Hwang et al., US Pub.  2018/0234728 A1 (hereinafter Hwang).

Regarding Claim 11, Gordon discloses the method of claim 1.  But Gordon fails to explicitly disclose further comprising detecting overlays and terminating the display of the replacement ad upon such detection.
Hwang from a similar endeavor teaches detecting overlays and terminating the display of the replacement ad upon such detection (Hwang: [0036], where the display device may stop outputting alternative advertisement if another UI image is included in addition to the volume image when the alternative advertisement is output instead of the broadcast content).  
In dynamic advertisement replacement, a first advertisement received from a server is replaced by a second advertisement received from a second server, (Hwang: [0003]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gordon in view of Hwang such that a broadcast receiving device may directly perform the dynamic advertisement replacement (Hwang: [0005]).  The display device is capable of performing processing corresponding to an UI image of a receiving device, (Hwang: [0006]).
	
Regarding Claim 12, the combined teaching of Gordon and Hwang discloses the method of claim 11 wherein detecting overlays comprises: 
comparing video fingerprints extracted upstream of a set top box with video fingerprints extracted from a television (Hwang: [0079, where using fingerprint information, it is determined whether an alternative advertisement is present for a channel corresponding to the image identification information); and 
terminating the replacement ad upon the detection of differences between the video fingerprints (Hwang: [0036], where the display device may stop outputting alternative advertisement if another UI image is included in addition to the volume image when the alternative advertisement is output instead of the broadcast content).  The is claim is rejected on the same grounds as Claim 11.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Pendakur et al., US Pub. 2013/0006866 A1 disclose inserting selected advertising into digital based on a dynamic advertising matching process that is based within a hardware-based root of trust, (Abstract).
Jeong, US Pub. 2010/0145926 A1 disclose match/mismatch information established by the advertisement provider, determines whether to provide advertisement contents that match the advertisement keyword, ([0038]).
Littlejohn, US Pub. 2021/0176538 discloses a radio receiver which includes watermark detection circuitry which detects an actionable watermark included in the broadcast content, (Abstract).
Rhoads, US Patent 6,411,725 B1 discloses using watermarks in video or audio to associate objects with specific actions or information, (Abstract).
Mitra et al., US Pub. 2016/0182977 A1 disclose an Ad Identifier for the ad being viewed, ([0062]) and evaluating ads for embedded watermark which contains ad information, ([0098]).

Examiner’s Note:  The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia M FOGG whose telephone number is (571)272-2741. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571)272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA M FOGG/Examiner, Art Unit 2421